DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT
                             July Term 2014

                            B.B., the father,
                               Appellant,

                                   v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                            No. 4D14-1007

                           [August 27, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elizabeth Scherer, Judge; L.T. Case No. 2013-3717
CJDP.

  Rebecca S. Taylor of the Law Offices of Rebecca S. Taylor, P.A., Coral
Springs, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee.

PER CURIAM.

    B.B., the father, appeals an order adjudicating his minor children
dependent. We reverse based on our reversal of the dependency order as
to the mother in E.R. v. Department of Children & Families, 4D14-885,
2014 WL 3843064 (Fla. 4th DCA Aug. 6, 2014). The trial court held one
evidentiary hearing as to both parents and entered one order of
dependency. The sum and substance of the facts relied upon in
adjudicating the children dependent as to the mother were the same as
the facts relied upon in adjudicating the children dependent as to the
father. Because competent substantial evidence did not support a finding
of imminent risk of neglect and harm as to the mother, it also does not
support a finding of imminent risk of neglect and harm as to the father.

  Reversed.

LEVINE, CONNER and KLINGENSMITH, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2